Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Claim Status 
Applicants filed claims 1 – 21 with the instant application on 16 March 2022.  Upon finalization and entry of the Requirement for Election of Species (see below), claims 1 – 4, 10, 12, and 14  will be available for substantive examination.
Response to Restriction/Election 
The Examiner acknowledges Applicants’ election, without traverse, of the species defined as THC (Δ9-THC) from the genus of cannabinoid, coconut oil from the genus of carrier oil, and sunflower lecithin from the genus of emulsifier for further examination.  Upon further consideration, the species election with respect to the genus of emulsifier is hereby withdrawn.
Therefore, claims 5 – 9, 11, 13, and 15 - 21 are hereby withdrawn from further consideration pursuant to 37 CFR § 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1 – 4, 10, 12, and 14 are under consideration to the extent that THC (Δ9-THC) is the cannabinoid and coconut oil is the carrier oil.
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. § 112(b) that is applicable to the below rejection:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected pursuant to 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The enumerated claims recite limitations directed to individual components of the formulations of the invention, wherein numerous components are identified on the basis of trademark designations, such as “LabrasolTM.”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. § 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain because the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used solely to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  See MPEP § 2173.05(u).  In the present case, components of the formulations of the invention are identified solely on the basis of trademarks/trade names designations and, accordingly, the identification/description is indefinite.

Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 – 4, 10, 12 and 14 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2017/0280740 A1 to Goldstein, J., et al., claiming priority to 30 March 2016 (“Goldstein ‘740”), in view of US 2016/0324776 A1 to Glatzel, K., published 10 November 2016 (“Glatzel ‘776”).  
The Invention As Claimed 
	Applicants claim a liquid formulation comprising a cannabis-derived compound, a carrier oil, an emulsifier, a glycerin-based carrier surfactant at 60 – 97% wgt, and medium-chain and/or long-chain triglycerides, wherein the carrier oil is coconut oil, wherein the cannabis-derived compound is THC (Δ9-THC), and wherein the emulsifier comprises a lecithin, such as soy lecithin, egg lecithin, or sunflower lecithin.  Applicants also claim products comprising the liquid formulation.
The Teachings of the Cited Art 
	Goldstein ‘740 discloses cannabis compositions in the form of beverages (see Abstract), wherein the compositions comprise a cannabinoid, a surfactant, and a carrier oil (see ¶¶[0009] – [0012]), wherein the cannabinoid is tetrahydrocannabinol (THC) (see ¶¶[0014] – [0015]), wherein the surfactant is a lecithin (see ¶[0017]), wherein the carrier oil comprises medium-chain triglycerides and/or coconut oil (see ¶[0020]),  wherein the compositions further include sugar alcohols (see ¶[0022]), such as glycerol (see ¶¶[0023] – [0024]), wherein, in a specific embodiment, a composition comprises THC, glycerin, and coconut oil (see ¶¶[0040] – [0046]), and the glycerin can be present in the compositions at 30 – 70 % wgt (see ¶[0075]).  
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare cannabis compositions in the form of beverages, wherein the compositions comprise a cannabinoid, a surfactant, a carrier oil, and a glycerin-based carrier surfactant, wherein the cannabinoid is tetrahydrocannabinol (THC), wherein the surfactant is a lecithin, wherein the carrier oil comprises medium-chain triglycerides and/or coconut oil,  wherein the glycerin-based carrier surfactant is glycerol, present in the compositions at 30 – 70% wgt, as taught by Goldstein ‘740, and wherein the lecithin is a soy lecithin, as taught by Glatzel ‘776.
  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Glatzel ‘776 demonstrating the effectiveness in the preparation of on cannabinoid compositions with soy lecithin as a surfactant, particularly in beverages .
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 - 4, 10, 12, and 14 would have been obvious within the meaning of 35 USC § 103.

Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 4, 10, 12, and 14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13, 26 - 28, 30, 31, 34 - 36, 38 - 42, and 44 - 47 of co-pending Application No. 16/651,272 (“the ‘272 application”), in view of Glatzel ‘776. 
The instant claims have been described supra. 
Claims 13, 26 - 28, 30, 31, 34 - 36, 38 - 42, and 44 - 47 of the ‘272 application are directed to an nanoemulsion comprising at least one cannabis or cannabis derived compound, a carrier oil, an emulsifier, and an aqueous solution, wherein the emulsifier is a lecithin present in about 0.01 to about 10 weight percent, wherein the cannabinoid is Delta-9-tetrahydrocannabinol, wherein the carrier oil comprises glycerol, or coconut oil, among others, and wherein the lecithin is soy lecithin.
Thus, it would have been obvious to prepare THC compositions according to the claims of the ‘272 application, wherein the compositions comprise soy lecithin, as taught by Glatzel ‘776.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Glatzel ‘776 to the effect that formulations of highly lipophilic active ingredients, such as THC, can be achieved more effectively in emulsion dosage forms, as well as by the reference’s disclosure of effective lipophilic and emulsifier components for those emulsion dosage forms.  Thus, the enumerated claims of the ‘272 application are drawn to an invention that reads upon present claims 1 – 4, 10, 12, and 14 and, as such, are directed to an invention that is patentably indistinct.
This is a provisional obviousness-type double patenting rejection. 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned application serial number No. 12/341,406, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection pursuant to 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619